Pillsbury, J. At a former term of this court we reversed a conviction of the plaintiff in error, had upon an indictment charging him with the offense of ’changing a ballot when acting as a judge of an election, and remanded the cause. 21 Ill. App. 367. He was then indicted for the same offense but not as such judge, and waiving a jury, was tried by the court and found guilty and fined §50, and he again brings the case here- The point is again made that an annual town meeting for the election of township officers is not such an election as comes within the election law relative to offenses of this character. In our former opinion we gave our reasons for holding otherwise and have no desire to restate them. Again it is urged that the indictment is not sufficient to support a conviction, as it is uncertain therefrom, whether the ballot -was changed before or after it was voted. We have carefully examined the indictment and are of the opinion that the first count does sufficiently charge the offense to be the changing of the ballot after it had been put in the ballot box. The evidence shows a clear violation of the law and one deserving much greater punishment than was inflicted. The plaintiff in error has no cause of complaint, and no other point materially affecting the merits being made, judgment will be affirmed. Judgment affirmed.